        Case 1:17-cr-00630-ER Document 136 Filed 10/04/19 Page 1 of 4   1
     J96AIGNCps

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 17-cr-630 (ER)

5    KONSTANTIN IGNATOV,

6                     Defendant.                    Conference

7    ------------------------------x

8                                                   New York, N.Y.
                                                    September 6, 2019
9                                                   10:15 a.m.

10
     Before:
11
                               HON. EDGARDO RAMOS
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BY: NICHOLAS FOLLY, ESQ.
17        Assistant United States Attorney

18   LAW OFFICES OF JEFFREY LICHTMAN
          Attorneys for Defendant
19   BY: JEFFREY LICHTMAN, ESQ.

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 136 Filed 10/04/19 Page 2 of 4   2
     J96AIGNCps

1               (Case called)

2               THE CLERK:   Counsel, please state your name for the

3    record.

4               MR. FOLLY:   Good morning, your Honor.       Nicholas Folly

5    on behalf of the government.

6               THE COURT:   Good morning.

7               MR. LICHTMAN:    Jeffrey Lichtman for Konstantin

8    Ignatov.    Good morning, your Honor.

9               THE COURT:   And good morning to you both.

10              This matter is on for status conference.        So,

11   Mr. Folly, tell me where we are.

12              MR. FOLLY:   Yes, your Honor.     The government has begun

13   producing discovery, which, as your Honor is aware, is quite

14   voluminous in this case.      We've also been working with defense

15   counsel to navigate some thorny privilege issues.

16              At this time, having spoken with defense counsel

17   earlier this week and this morning, we would request an

18   additional period of approximately two months so that defense

19   counsel can continue reviewing discovery, evaluate any

20   appropriate motions, and we ask to come back at that time for a

21   status conference with an eye towards setting a motion schedule

22   at that point.

23              THE COURT:   What is the status of discovery?

24              MR. FOLLY:   We have not committed our production of

25   discovery.    There is still some additional discovery to be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 136 Filed 10/04/19 Page 3 of 4   3
     J96AIGNCps

1    produced.   But my understanding is, even the discovery produced

2    to date thus far, which has been primarily digital evidence,

3    defense counsel is still working his way through that

4    production.

5              THE COURT:    Mr. Lichtman?

6              MR. LICHTMAN:     Judge, that's accurate.      There is a

7    tremendous amount of discovery.       In addition, there's an issue

8    with a phone that was seized, some privilege issues that we're

9    working through as well that are sort of prolonging this a

10   little bit.    So we need the time regardless, and I think in a

11   few months we would be ready to set the schedule.

12             THE COURT:    Ms. Rivera?

13             THE CLERK:    November 7 at 3:30 p.m.

14             MR. FOLLY:    That's fine for the government, your

15   Honor.

16             THE COURT:    Mr. Lichtman?

17             MR. LICHTMAN:     Thank you, Judge.

18             THE COURT:    Is there anything else that we can do

19   today, Mr. Folly?

20             MR. FOLLY:    Your Honor, the government moves for the

21   exclusion of time between today and November 7th's conference

22   in the interests of justice, so that defense counsel can

23   continue reviewing discovery as well as evaluating appropriate

24   motions in this case.

25             THE COURT:    Mr. Lichtman?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00630-ER Document 136 Filed 10/04/19 Page 4 of 4   4
     J96AIGNCps

1              MR. LICHTMAN:     We would agree to such a finding,

2    Judge.

3              THE COURT:    Very well.    I will exclude the time

4    between now and December 7th from the speedy trial clock for

5    the reasons set forth by the parties.

6              And because there's nothing else to do today, we are

7    adjourned.

8              (Adjourned)

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
